       Case 4:19-cr-06063-SMJ         ECF No. 95     filed 05/21/20    PageID.526 Page 1 of 7



1    NICHOLAS MARCHI
     Carney & Marchi, P.S.
2    7502 West Deschutes Place
     Kennewick WA 99336
3    (509) 545-1055
     Attorneys for Defendant
4    NICHOLAS SEAN CARTER
5
                              UNITED STATES DISTRICT COURT
6
                     IN AND FOR THE EASTERN DISTRICT OF WASHINGTON
7
     UNITED STATES OF AMERICA,                       Case No. 2:20-CR-00005-SMJ-2
8
                                                              2:19-CR-00183-SMJ-1
                   Plaintiff,                                 4:19-CR-06063-SMJ-2
9
            vs.                                      MOTION TO REOPEN DETENTION
10
                                                     HEARING AND MODIFY DETENTION
     NICHOLAS SEAN CARTER,                           ORDER AND ATTACHED MEMORANDUM
11
                                                     OF LAW
                   Defendant
12
                                                     Note: 5/26/2020 at 2:30 pm
                                                     Before Magistrate Judge Dimke via video
13
                                                     hearing at Richland

14
                                                MOTION
15
            COMES NOW the defendant, NICHOLAS SEAN CARTER, by and through his
16
     attorneys, CARNEY & MARCHI, and requests this Court reopen the Detention Hearing held on
17
     January 28, 2020. At the time of the hearing, on January 28, 2020, the Defendant waived
18
     hearing and a detention order was entered on all cases. Defendant reserved the right to reopen
19
     the Detention Hearing.     Mr. Carter has now located a residence and would request that Court
20
     reopen the Detention Hearing. This motion is made pursuant to 18 U.S. C. §3145 and based on
21

22   information, which did not exist at the time of the hearing. This motion is based on the attached

23   memorandum of law.

24          DATED this 19th day of May 2020.

25                                        s/Nicholas Marchi
                                          Nicholas Marchi, WSBA 19982



     MOTION TO REOPEN
     DETENTION HEARING 1
          Case 4:19-cr-06063-SMJ          ECF No. 95         filed 05/21/20        PageID.527 Page 2 of 7



1                                               CARNEY & MARCHI
2                                           MEMORANDUM OF LAW
3
     A.      Facts
4
             Mr. Carter is charged by Indictment in Cause 2:20-CR-00005 three counts of Possession
5
     with    Intent    to    Distribute     a   Controlled    Substance,      in    violation   of     21        U.S.C
6
     §841(a)(1)(b)(1)(B)(viii); and one count of Felon in Possession of a Firearm in violation of 18
7
     U.S.C §922(g). He is charged in Cause 2:19-CR-00183-SMJ-1 with two counts of Possession
8
     with     Intent    to     Distribute       a   Controlled     Substance,         in   violation        of     21
9

10
     U.S.C§841(a)(1)(b)(1)(B)(viii). His charged in cause no 19-CR-06063-SMJ-2 with Intent to

11   Distribute a Controlled Substance, in violation of 21 U.S.C §841(a)(1)(b)(1)(B)(viii); one count

12   of Possession of a Firearm in Furtherance of a Drug Trafficking Crime in violation of 18 U.S.C.

13   §924(c); and one count of Felon in Possession of a Ammunition in violation of 18 U.S.C

14   §922(g).
15
             At his last hearing, Mr. Carter accepted a Detention Order but reserved his right to renew
16
     his request as he need additional information to seek a residence to be released. Mr. Carter has
17
     now located a residence. He further raises this request based on the effects of the COVID-19
18
     virus on the jail population and the fact that his hearing on all three of these matters will most
19
     likely be delayed due to the virus.
20
     B.      Argument.
21
             The defendant is requesting that this Court set conditions of release which will assure his
22

23
     appearance at all future proceedings pursuant to 18 U.S.C. Sect. 3141 et seq. Mr. Carter does not

24   pose a flight risk. If he were released, he would seek treatment and employment and comply with

25   all conditions of his release. A review of his Franklin County matter that preceded this matter




     MOTION TO REOPEN
     DETENTION HEARING 2
       Case 4:19-cr-06063-SMJ          ECF No. 95      filed 05/21/20    PageID.528 Page 3 of 7



1    and was the basis for one of the federal cases, shows he appeared for all hearing. Thus he is not
2    a flight risk.
3
             18 U.S.C § 3141 favors pretrial release over detention, it offers the court several choices
4
     in setting conditions of release. The court can release on personal recognizance; release on
5
     conditions; or order detention. The government must show that the defendant is a danger to the
6
     community or that he poses a flight risk. 18 U.S.C § 3142(e)-(g) The court considers these
7
     options based on a number of factors including the background of the defendant, his criminal
8
     history the nature of the charges and the least important factor the weight of the evidence. United
9

10
     States v. Motanedi, 767 F.2d 1403 (9th Cir. 1986) The government must show that there are no

11   conditions of release that alleviate the risks as noted in the statute. United States v. Windsor,

12   785 F.755 (9th Cir. 1986)

13           The United States Supreme Court has indicated that the Eighth Amendment may not

14   allow detention based on flight. The Court stated: “when the government has admitted that its
15
     only interest is in preventing flight, bail must be set by a court at a sum designed to ensure that
16
     goal and no more.” United States v. Salerno, 481 U.S. 739, 753 (1987) (citing to Stack v. Boyle,
17
     342 U.S. 1 (1951)
18
             Finally, when a defendant moves for release on bail following pretrial detention, the court
19
     must consider three factors: "(1) the length of the pretrial detention; (2) the extent to which the
20
     prosecution is responsible for the delay of the trial; and (3) the strength of the evidence upon
21
     which the pretrial detention was based." United States v. Millan, 4 F.3d 1038, 1043 (2d Cir.
22

23
     1993)

24           In support of this request, Mr. Carter maintains that he is not a flight risk and does not

25   pose a threat to the community and thus this Court can set conditions of release.




     MOTION TO REOPEN
     DETENTION HEARING 3
          Case 4:19-cr-06063-SMJ           ECF No. 95       filed 05/21/20      PageID.529 Page 4 of 7



1              Finally, Mr. Carter would request that this Court set conditions of release based on the
2    current health crisis confronting the Courts and correctional institutions.
3
               COVID-19 is highly contagious and may be spread by asymptomatic individuals. It has
4
     no known vaccination or cure and has killed thousands. As of March 16, 2020, the new strain of
5
     coronavirus, which causes COVID-19, has infected over 181,904 people, leading to at least
6
     7,139 deaths worldwide. 1 On March 11, 2020, the World Health Organization officially
7
     classified COVID-19 as a pandemic. 2 The first case of COVID-19 in the United States was
8
     found in Snohomish County, Washington. The first death presumed to be from COVID-19 was
9
     also in the Seattle area – in Kirkland, Washington.
10

11             COVID-19 is an extremely dangerous disease. The best estimate for its overall fatality

12   rate—i.e., its fatality rate among all demographics—is 0.3-3.5%, “which is 5-35 times the

13   fatality associated with influenza infection.” Beyrer Dec. ¶ 5; 3 see also Nick Wilson et al., Case-

14   Fatality Risk Estimates for COVID-19 Calculated by Using a Lag Time for Fatality, 26(6) EID

15   Journal (prepublication June 2020). 4 Fatality rates vary wildly, however, depending on both

16   environmental and demographic risk factors.

17         The death rate for those deemed at-risk is even higher. It increases rapidly with age. Across

18   all age groups, COVID-19 kills:

19         •   13.2% of people with cardiovascular disease

20         •   9.2% of people with diabetes

21
     1
         https://www.worldometers.info/coronavirus/coronavirus-cases (updating regularly).
22
     2
      WHO Characterizes COVID-19 as a Pandemic, World Health Organization (March 11, 2020) at
23   https://bit.ly/2W8dwpS.

24   3
      Declaration of Chris Beyrer, MD, MPH, Professor of Epidemiology, Johns Hopkins Bloomberg School
     of Public Health, attached as Exhibit B.
25
     4
         Available at https://wwwnc.cdc.gov/eid/article/26/6/20-0320_article.



     MOTION TO REOPEN
     DETENTION HEARING 4
         Case 4:19-cr-06063-SMJ        ECF No. 95       filed 05/21/20    PageID.530 Page 5 of 7



1        •    8.4% of people with hypertension
2        •    8% of people with chronic respiratory disease
3        •    7.6% of people with cancer 5

4            According to the CDC, the virus is mainly spread person-to-person “[b]etween people who

5    are in close contact with one another (within about 6 feet)” and “[t]hrough respiratory droplets

6    produced when an infected person coughs or sneezes.” 6 The spread can be slowed, public health

7    professionals say, if people practice “social distancing” by avoiding public spaces and generally

8    limit their movement. “Social distancing” is not an option at the Benton County Jail. Like most

9    correctional institutions, inmates housed at the Benton County Jail are in close quarters and

10   forced to share bathrooms, laundry, and meal areas. The cell toilets rarely have lids and the tank

11   often doubles as the sink for handwashing. Air circulation is uniformly poor. Infections that are

12   transmitted through droplets, like influenza and SARS-nCoV-2 virus, are particularly difficult to

13   control in detention facilities. These deficiencies now represent a threat not only to those being

14   housed there but to the community at large.

15           Detaining Mr. Carter poses significant health risk to him, given the likelihood that

16   COVID-19 will spread within the correctional facility that he is housed. The risk is not limited

17   to him. The courts have long recognized that there is no greater necessity than keeping a
18
     defendant alive, no matter the charge. As former Federal District Court Judge Weinstein for the
19
     Eastern District of New York stated: “We do not punish those who have not been proven guilty.”
20
     United States v. Scarpa, 815 F. Supp. 88 (E.D.N.Y. 1993) (pretrial defendant with AIDS facing
21

22

23   5
       World Health Organization, Report of the WHO-China Joint Mission on Coronavirus Disease 2019
     (COVID-19) at 12 (Feb. 28, 2020), at https://www.who.int/docs/default-source/coronaviruse/who-china-
24   joint-mission-on-covid-19-final-report.pdf.

25   6
       How COVID-19 Spreads, https://www.cdc.gov/coronavirus/2019-ncov/about/transmission.html (last
     accessed on March 13, 2020).



     MOTION TO REOPEN
     DETENTION HEARING 5
          Case 4:19-cr-06063-SMJ       ECF No. 95      filed 05/21/20    PageID.531 Page 6 of 7



1    murder charges released on bail because of the “unacceptably high risk of infection and death on
2    a daily basis inside the MCC”).
3
             The United States Constitution affords pretrial detainees greater protection from
4
     dangerous conditions of confinement than those sentenced after conviction. See, e.g., Hernandez
5
     v. County of Monterey, 110 F. Supp. 3d 929, 934 (N.D. Cal. 2015) (“A jail violates both [the
6
     Fourteenth and Eight Amendments] if it incarcerates inmates under conditions posing a
7
     substantial risk of serious harm to their health or safety . . . and if [government] acted with
8
     deliberate indifference, that is, with conscious disregard for that risk[.]”); Morales Feliciano v.
9
     Rossello Gonzalez, 13 F. Supp. 2d 151, 210 (D.P.R. 1998) (“The failure to screen incoming
10
     [inmates] for infectious diseases including tuberculosis” violates the Constitution).
11
             This Court should consider the “total harm and benefits to prisoner and society” that
12
     detention of Mr. Carter will yield, relative to the heightened health risks posed to him, and that
13
     posed to the other inmates, court and BOP staff, and the community during this rapidly
14
     encroaching pandemic. See Davis v. Ayala, 135 S. Ct. 2187, 2209 (2015) (Kennedy, J.,
15
     concurring) (calling for heightened judicial scrutiny of the projected impact of jail and prison
16
     conditions on a defendant); United States v. Mateo, 299 F. Supp. 2d 201, 212 (S.D.N.Y. 2004)
17

18
     (reducing sentence where defendant’s pretrial conditions were “qualitatively more severe in kind

19   and degree than the prospect of such experiences reasonably foreseeable in the ordinary case”).

20   C.      Conclusion.

21           Clearly, release is warranted and is appropriate in this matter. Mr. Carter would ask for

22   release on conditions that the Court determines are appropriate and that would ensure his
23   attendance at further proceedings.
24

25




     MOTION TO REOPEN
     DETENTION HEARING 6
       Case 4:19-cr-06063-SMJ       ECF No. 95     filed 05/21/20   PageID.532 Page 7 of 7



1           DATED this 19th day of May 2020.
2

3
                                               Respectfully Submitted,
4
                                               S/ Nicholas Marchi
5                                              Nicholas Marchi, WSBA 19982
                                               CARNEY & MARCHI
6                                              Attorneys for Defendant

7
                                   CERTIFICATE OFSERVICE
8
            I certify that a copy of the Motion to Re-Open Detention Hearing was e-mailed via ECF
9
     on 5/21/2020, to S. Van Marter, Assistant United States Attorney, 402 E. Yakima, Suite 210,
10
     Yakima, WA 98901.
11
                   S/ Nicholas Marchi
12                 CARNEY & MARCHI, P.S.
                   Attorneys for Defendant
13

14

15

16

17

18

19

20

21

22

23

24

25




     MOTION TO REOPEN
     DETENTION HEARING 7
